NUMBER 13-21-00091-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

EDWARD MACIAS JR.,                                                        Appellant,

                                              v.

THE STATE OF TEXAS,                                                        Appellee.


                    On appeal from the 24th District Court
                         of Victoria County, Texas.


                         MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Benavides and Tijerina
              Memorandum Opinion by Justice Tijerina

      Appellant Edward Macias Jr. seeks reversal of his conviction of sexual assault, a

second-degree felony. See TEX. PENAL CODE ANN. § 22.011(a)(1)(A). Macias received a

twenty-year term of confinement. See id. § 12.33. By four issues, which we have

reorganized and renumbered, Macias contends that (1) the evidence is insufficient, (2)

the trial court denied him due process by allowing the State to submit written voir dire
questions while not allowing him to do the same, (3) he was denied due process because

the trial court prevented him from making an effective opening statement, and (4) the trial

court improperly excluded his proffered exhibit. We affirm.

                                           I.      BACKGROUND

        A.W.1 testified that while she was asleep at her acquaintance Paden Johnson’s

house, Macias, who had placed her hand inside his pants, woke her up. According to

A.W., Macias then got on top of her and began kissing her. A.W. stated that she told

Macias to stop and attempted to push him away. A.W. testified that Macias put a gun to

her neck and told her not to speak, and he then raised her skirt and sexually assaulted

her. A.W. speculated that Macias stopped because he heard Johnson coming into the

room. A.W. said that when Johnson entered the room, Macias sat up acting “[l]ike it was

normal.” Macias then left Johnson’s home.

        A.W. testified that after the assault, she instructed Johnson to inform her husband,

Robert Zuniga, that she was going to the police station. A.W. stated that she contacted

Zuniga, and he told her to go back to Johnson’s home and to wait for him, which she did.

A.W. told Johnson that Macias sexually assaulted her. When Zuniga arrived at Johnson’s

house, he and A.W. went to a neighbor’s house, and A.W. called 911.

        Detective Kelly Gibbs, a detective with the Victoria Police Department, testified that

A.W. told her that Macias sexually assaulted her and threatened her with a gun during

the assault. Detective Gibbs stated that A.W. reported that Macias stopped his assault


        1  To protect the victim’s privacy, the State identifies her by using her initials, A.W. See TEX. CONST.
art. I, § 30 (granting crime victims “the right to be treated with fairness and with respect for the victim’s
dignity and privacy throughout the criminal justice process”).

                                                       2
when Johnson entered the room. Johnson did not witness the sexual acts. According to

Detective Gibbs, Johnson said that A.W. told him that she was going to the police station

because “something happened,” and when Johnson asked A.W. whether the occurrence

involved Macias, A.W. became upset.

        Macias testified that he had consensual sex with A.W. Macias claimed that A.W.

asked him for drugs, and he admitted that he used methamphetamine that day. The jury

acquitted Macias of aggravated sexual assault and convicted him of the lesser-included

offense of sexual assault. This appeal followed.

                                 II.     SUFFICIENCY OF THE EVIDENCE

        By his first issue, Macias contends that the evidence is insufficient to support the

verdict. Specifically, Macias argues that, because the jury acquitted him of the greater

offense of aggravated sexual assault with a deadly weapon, the jury must have

disbelieved the entirety of A.W.’s testimony. Therefore, “[t]here is no rational basis on

which a jury could find the evidence insufficient as to her testimony as to the weapon and

also find . . . legally . . . sufficient evidence that the other events regarding the alleged

sexual assault occurred.”2

A.      Standard of Review

        In evaluating the legal sufficiency of the evidence, we must view the evidence in

the light most favorable to the verdict and determine whether any rational trier of fact


        2   Macias also contends that the evidence is factually insufficient. However, in Brooks v. State, the
Texas Court of Criminal Appeals held that the only standard we apply when examining the sufficiency of
the evidence is the standard articulated in Jackson v. Virginia, that requires affording deference to the jury’s
credibility and weight determinations. Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010)
(plurality op.) (citing Jackson v. Virginia, 443 U.S. 307 (1979)). Therefore, we analyze Macias’s sufficiency
of the evidence argument using the standard articulated in Brooks. See id.

                                                       3
could have found the essential elements of the offense beyond a reasonable doubt.

Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010) (plurality op.). We measure

the sufficiency of the evidence by the elements of the offense as defined by a

hypothetically correct jury charge. Thomas v. State, 303 S.W.3d 331, 333 (Tex. App.—El

Paso 2009, no pet.) (citing Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997)).

As charged in this case, a person commits the offense of sexual assault if the person

intentionally or knowingly penetrates the sexual organ of another person by any means,

without consent. See TEX. PENAL CODE ANN. § 22.011(a)(1)(A).

B.     Analysis

       Here, Macias admitted that he had intercourse with A.W., which he claimed was

consensual. A.W. testified that she did not consent to the sexual encounter. Therefore,

the fact finder was left to resolve conflicts in the evidence presented. See Padilla v. State,

326 S.W.3d 195, 200 (Tex. Crim. App. 2010) (providing that our standard of review allows

the trier of fact to resolve conflicts in the testimony, to weigh the evidence, and to draw

reasonable inferences from basic to ultimate facts). The jury is the sole judge of the

witnesses’ credibility and the weight to be given their testimony. Brooks, 323 S.W.3d at

899. When there is conflicting evidence that is supported by the record, under our

standard of review, we defer to the fact finder’s determination, and we presume that the

fact finder resolved the conflicts in favor of the prosecution. See Clayton v. State, 235

S.W.3d 772, 778 (Tex. Crim. App. 2007). Moreover, “[t]he jury may choose to believe or

disbelieve all or a portion of a witness’s testimony . . . .” Blacklock v. State, 611 S.W.3d

162, 167 (Tex. App.—Houston [14th Dist.] 2020, pet. ref’d) (citing Marshall v. State, 479


                                              4
S.W.3d 840, 845 (Tex. Crim. App. 2016)). Thus, the jury was free to believe that the

sexual encounter was not consensual but also disbelieve A.W.’s testimony regarding the

deadly weapon. See id. Accordingly, viewing the evidence in the light most favorable to

the verdict, we conclude that a rational trier of fact could have found beyond a reasonable

doubt that Macias intentionally or knowingly penetrated the sexual organ of A.W. by any

means, without her consent. See Brooks, 323 S.W.3d at 899; see also TEX. PENAL CODE

ANN. § 22.011(a)(1)(A). Finally, Macias does not cite, and we have not found, any

authority supporting his argument that if a jury acquits a defendant of the greater offense,

the jury must disbelieve the evidence supporting the lesser-included offense. Thus, we

find no merit in this argument. We overrule Macias’s first issue.

                                      III.   VOIR DIRE

       By his second issue, Macias claims that the trial court allowed the State to submit

written questions to the venire during voir dire and did not allow him to do the same. The

State denies that it submitted written questions to the venire.

A.     Pertinent Facts

       The record shows that prior to voir dire, the trial court asked if Macias had any

general objections. Macias responded:

       Yes, Judge, I have one objection.

       ....

       I object, Your Honor, to the fact that my written questions were not
       submitted to the jurors. I believe that my questions were submitted timely,
       Your Honor. On March 3rd, 2021, the State and the defendant announced
       ready for trial; and a plea of not guilty was entered by the Court. . . . We did
       not know until that day that we [were] going to have trial on Monday, Your
       Honor. On March 5th, the Court e-mailed myself and the State with the jury

                                              5
       plan. At that time, four hours later, Your Honor, I e-mailed my questions to
       the Court to be given to the jurors. I believe by not being given the questions,
       that that’s a due process violation. . . . I believe [the questions] were timely,
       as this was the first time I had the plan . . . for COVID. And, therefore, I
       would ask that the jurors be given my written questions, Your Honor.

The trial court replied as follows:

       All right. The Court will take judicial notice that there was a jury plan that
       was approved by the Office of Court Administration and also the regional
       judge and the administrative judge back in October of 2020. That jury plan
       was sent to all lawyers in Victoria County via e-mail through the Victoria
       County Bar Association. Therefore, the Court believes that every attorney
       in Victoria had a copy of that jury plan.

       The Court, in the abundance of caution, sent the jury plan to both parties
       [on] March 3rd. Therefore, your request for submission of questions to the
       jurors, in the Court’s opinion, is untimely. You will have an opportunity to
       question the jurors and use those questions which you have propounded in
       writing. Therefore, your objection is overruled. The issue is preserved for
       appeal.

       Macias did not submit the written questions to the trial court via a bill of review or

offer of proof. Voir dire ensued. The trial court gave the State and Macias forty-five

minutes to conduct voir dire. Certain potential jurors were stricken, the trial court called

the names of the chosen jurors, and the trial court swore in the jury. Macias did not re-

urge his objection regarding his written questions. The trial commenced.

B.     Analysis

       Macias argues that although he “was allowed to verbally question the jurors on the

same topics [contained in his written questions],” the State’s advantage of “submit[ting]

such questions via writing” cannot be overcome, “nor can the denial of due process given




                                              6
to the Defendant be excused to submit questions by an arbitrary deadline.”3

        To preserve error regarding the manner of voir dire, the record must reflect
        a proper question which the trial court has not allowed to be answered. A
        question that is so vague or broad as to constitute a global fishing expedition
        is not proper, and fails to preserve error because it is impossible for a
        reviewing court to determine if the question is relevant and properly
        phrased.

Dhillon v. State, 138 S.W.3d 583, 589 (Tex. App.—Houston [14th Dist.] 2004, pet. struck).

        We review a trial court’s decisions during voir dire under an abuse of discretion

standard. Davis v. State, 223 S.W.3d 466, 470 (Tex. App.—Amarillo 2006, pet. ref’d)

(citing Howard v. State, 941 S.W.2d 102, 108 (Tex. Crim. App. 1996)). “If abuse of

discretion infringing the right to question the venire is shown, we will evaluate harm to

appellant under the standard applicable to nonconstitutional error under Rule of Appellate

Procedure 44.2(b).” Id. (first citing Taylor v. State, 109 S.W.3d 443 (Tex. Crim. App.

2003); then citing Thompson v. State, 95 S.W.3d 537, 543 (Tex. App.—Houston [1st Dist.]

2002, no pet.)). The error is disregarded under our standard unless it had a “substantial

and injurious effect or influence in determining the jury’s verdict.” Id.

        Macias did not provide the written questions to the trial court by bill of review or

offer of proof, and the proposed written questions are not included in the appellate record.

Similarly, Macias does not allege that the trial court prevented him from asking any of the

written questions during voir dire. And there is nothing in the record showing that the trial

court prevented him from asking any questions during voir dire.




        3 Macias does not cite, and we have not found, any place in the record showing that the trial court
allowed the State to submit written questions to the jury prior to voir dire. The State denies that this
happened.

                                                    7
         Moreover, Macias has not shown that the trial court’s failure to give the jurors his

written questions had a “substantial and injurious effect or influence in determining the

jury’s verdict.” See id.; see also TEX. R. APP. P. 44.2(b). On the contrary, the trial court

allowed Macias to examine the potential jurors for forty-five minutes, and he has not

asserted that he was unable to ask the panel his proposed written questions during that

time. In fact, Macias concedes in his brief that he was able to “verbally question the jurors

on the same topics” contained in his written questions. We overrule Macias’s second

issue.

                                    IV.    CRIMINAL PAST

         By his third issue, Macias contends that he was denied due process by the trial

court’s refusal to allow him to make an “effective” opening statement. Specifically, Macias

argues that his ability to present his theory of the case to the jury during his opening

statement was derailed by the trial court’s prohibiting him from mentioning (1) A.W.’s prior

criminal drug offense, (2) the fact that A.W. was serving community supervision at the

time of trial, and (3) A.W.’s prior “crime of moral turpitude.”

         At a hearing outside the jury’s presence, the trial court heard argument from the

parties regarding the State’s motion in limine. The motion in limine asked, in pertinent

part, for the trial court to require Macias to approach the bench outside the presence of

the jury, prior to any questioning of A.W. on cross examination concerning A.W.’s prior

convictions pursuant to rules of evidence 608, 609, and 613. Pertinent to our analysis,

rule 609 sets out the protocol required before evidence of a prior conviction may be

admitted to impeach a witness: (1) the crime must be a felony or involve moral turpitude;


                                              8
and (2) no more than ten years may have passed since the date of the conviction or of

the release of the witness from confinement imposed for the conviction, whichever is later,

unless the probative value substantially outweighs its prejudicial effect. See TEX. R. EVID.

609.

       Macias stated that he objected to the State’s motion in limine pursuant to rule 609

because it violated the confrontation and due process clauses. Macias said, “I believe my

cross-examination should not be limited.” (Emphasis added). Regarding A.W.’s prior

conviction for a crime of moral turpitude, the State informed the trial court that that

conviction of theft of property was over ten years old. Macias again argued that if he was

“unable to ask” A.W. about the previous conviction of theft, his right “to confront” A.W.

would be violated. (Emphasis added).

       The trial court specified that it was granting the motion in limine but that it was “not

making a ruling right now that the defendant cannot go into that line of questioning

because [the trial court did not] know [the facts]. . . .” The trial court asked Macias if its

ruling would affect his opening statement. Macias replied, “Yes, Judge.” The trial court

instructed Macias to “be careful how he phrase[d] it” and said, “You can still phrase that

individuals were under the influence of drugs or alcohol at the time of the offense, but you

cannot specifically name who those individuals were.” Macias agreed. The trial court

stated, “[Y]ou cannot go into opening statements and say that [A.W.] is convicted of a

drug offense or is on probation for drugs or that she has previously been convicted of a

theft offense or crime of moral turpitude. Do you understand that?” Macias responded,

“Yes, Judge.” Macias did not object to this directive.


                                              9
        Macias’s argument on appeal is predicated on the trial court granting the State’s

motion in limine. Nevertheless, Macias does not argue that the trial court abused its

discretion by granting the motion in limine. And, at trial, Macias did not make his appellate

argument that he “was prevented from making an effective opening statement” because

the trial court granted the State’s motion in limine or that he was unable to present his

theory of the case to the jury during his opening statement.4 See Sabedra v. State, 838

S.W.2d 761, 762 (Tex. App.—Corpus Christi–Edinburg 1992, pet. ref’d) (“To preserve for

review the trial court’s denial of defense counsel’s request to make an opening statement

before the State presents evidence, counsel must make a specific objection stating the

grounds for the ruling counsel desired the court to make.” (citing TEX. R. APP. P. 52(a);

Dunn v. State, 819 S.W.2d 510, 524 (Tex. Crim. App. 1991))). Accordingly, we conclude

that this issue has not been preserved. We overrule Macias’s third issue.

                                    V.       EXCLUSION OF EVIDENCE

        By his fourth issue, Macias contends that the trial court improperly excluded

evidence of A.W.’s prior crime of moral turpitude.

        The trial court’s exclusion of evidence is reviewed for an abuse of discretion, and

we must reverse the trial court’s ruling only if it is outside the zone of reasonable

disagreement. Blacklock, 611 S.W.3d at 170 (citing Weatherred v. State, 15 S.W.3d 540,

542 (Tex. Crim. App. 2000)). Texas Rule of Evidence 609(a) “provides that evidence of a

criminal conviction offered to attack a witness’s character for truthfulness must be

        4    We note that during his opening statement Macias stated: “I'll be able to show you that [A.W.] is
a thief, a liar, and a drug addict”; “[P]eople will do anything” for drugs; “Some people will steal and then sell
those items to get money for that drug addiction”; and A.W. “is not a credible witness.” (Emphasis added).
The State did not object to these statements.

                                                      10
admitted if the crime was a felony or involved moral turpitude and other requirements (not

at issue here) are met.” Id. (citing TEX. R. EVID. 609(a)). The proponent of the offered

evidence “has the burden of demonstrating that the probative value of a conviction

substantially outweighs its prejudicial effect.” Id. (citing THEUS V. STATE, 845 S.W.2d 874,

880 (Tex. Crim. App. 1992)).

       As the proponent of the evidence, Macias had the burden of demonstrating that

the probative value of A.W.’s prior conviction substantially outweighed its prejudicial

effect. See id. However, on appeal, Macias neither claims that he met his burden nor

addresses any factors showing that the probative value of this evidence outweighed its

prejudicial effect. See id. Without substantive legal analysis of this issue, we are unable

to conclude that the trial court acted outside the zone of reasonable disagreement by

excluding Macias’s proffered evidence of A.W.’s prior conviction of theft. See id.

Therefore, we overrule Macias’s fourth issue. See id.; see also TEX. R. APP. P. 38.1(i).

                                   VI.     CONCLUSION

       We affirm the trial court’s judgment.


                                                                      JAIME TIJERINA
                                                                      Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
21st day of April, 2022.




                                               11